 




Exhibit 10.46

FORBEARANCE AGREEMENT




This FORBEARANCE AGREEMENT (this “Agreement”), dated as of August 22, 2016 is
entered into by and among Social Reality, Inc., a Delaware corporation
(“Social”), Steel Media, a California corporation (“Steel”; Steel together with
Social, each a “Borrower” and collectively, the “Borrowers”), Five Delta, Inc.,
a Delaware corporation (“Five Delta”; Five Delta, together with the Borrowers,
each a “Credit Party” and, collectively, the “Credit Parties”), the financial
institutions party hereto as “Lenders” (collectively, the “Lenders”), and
Victory Park Management, LLC, as administrative agent and collateral agent for
the Lenders and the Holders (in such capacity, the “Agent”).

RECITALS

(a)

Credit Parties, Agent and Lenders entered into that certain Financing Agreement
on October 30, 2014 (as amended on May 14, 2015 and as further amended, modified
or supplemented from time to time, the “Financing Agreement”), pursuant to which
Lenders have extended certain financial accommodations to certain of the Credit
Parties.

(b)

The Credit Parties have advised the Agent and the Lenders that one or more
Events of Default under (and as defined in) the Financing Agreement will exist
upon the filing by Social with the United States Securities and Exchange
Commission of its Quarterly Report on Form 10-Q for the period ended June 30,
2016 and, as a consequence, Agent and Lenders will be entitled to, among other
things, declare the entire balance of the Obligations owing to them from Credit
Parties to be immediately due and payable and enforce the liens and security
interests in the collateral securing Agent’s and Lenders’ claims against Credit
Parties.

(c)

Credit Parties have requested that Agent and Lenders forbear from exercising
their respective rights and remedies with respect to each such Event of Default
during the Forbearance Period (as defined below).

(d)

Agent and Lenders have agreed to such forbearance to the Financing Agreement
upon the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I
DEFINITIONS

1.01

Capitalized terms used in this Agreement, to the extent not otherwise defined in
this Agreement, shall have the same meaning as in the Financing Agreement  As
used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Effective Date” shall mean the date on which all conditions set forth in
Section 4.01 hereof have been satisfied.





1




--------------------------------------------------------------------------------

 




“Existing Default” has the meaning specified in Section 2.01 hereof.

“Forbearance Default” means the occurrence of any of the following at any time
during the Forbearance Period: (i) any Event of Default (other than each
Existing Default), unless such Event of Default has been otherwise expressly
waived in writing by the Required Holders (or, all of the Lenders, to the extent
required by the Financing Agreement), (ii) the failure of any Credit Party to
comply with any term, condition, or covenant set forth in this Agreement in
accordance with the terms of this Agreement, (iii) the failure of any
representation or warranty made by any Credit Party under this Agreement to be
true, correct and complete in all respects as of the date when made, (iv) the
commencement or continuation of any enforcement action against any Credit Party
or any of its property by any creditor of a Credit Party, (v) any Credit Party
shall contest any term, provision, or acknowledgment contained in this
Agreement, (vi) any Credit Party shall suffer the appointment of a receiver,
trustee, custodian or similar fiduciary, or shall make an assignment for the
benefit of creditors, or any petition for an order for relief shall be filed by
or against any Credit Party under the Bankruptcy Code, or any Credit Party shall
make any offer or agreement of settlement, extension or compromise to or with
such Credit Party’s unsecured creditors generally, (vii) the commencement of any
litigation or other proceeding by a Credit Party or any of their respective
Affiliates against Agent, any Lender or any of their respective Affiliates,
(viii) the occurrence or existence of a material adverse change in the business,
assets, condition or prospects (financial or otherwise) of any Credit Party from
and after the date of this Agreement, or (ix) any halt or termination of the
Strategic Alternatives Review without the prior consent of the Agent.

 “Forbearance Period” means the period commencing at the time when all
conditions to the effectiveness of this Agreement as set forth in Section 4.01
hereof have been satisfied and ending on the earlier to occur of (i) a
Forbearance Default and (ii) the Forbearance Termination Date.

“Forbearance Termination Date” means 12:01 a.m. New York City time on January 1,
2017, time being of the essence.

 “Released Parties” shall have the meaning specified in Section 9.10 hereof.

“Strategic Alternatives Review” shall have the meaning specified in Section
5.01(c) hereof.

“Subordination Rights” shall have the meaning specified in Section 3.04 hereof.

ARTICLE II
EXISTING DEFAULTS

2.01

The Credit Parties have notified the Agent and Lenders that the Credit Parties
expect to fail to comply with certain requirements of the Financing Agreement
(each a “Violation”) resulting in the occurrence of certain Events of Default
under the Financing Agreement as set forth in the following clauses 2.01(a) –
(d), in each case, arising on or prior to the date hereof (each an “Existing
Default” and collectively, the “Existing Defaults”), as follows:

(a)

an Event of Default under Section 10.1(f) of the Financing Agreement as a result
of the Credit Parties’ expected failure to comply with Section 8.1(a) of the
Financing Agreement with respect to the Fiscal Quarter ended June 30, 2016
and/or the Fiscal Quarter ending September 30, 2016;

(b)

an Event of Default under Section 10.1(f) of the Financing Agreement as a result
of the Credit Parties’ expected failure to comply with Section 8.1(b) of the
Financing Agreement with respect to the Fiscal Quarter ended June 30, 2016
and/or the Fiscal Quarter ending September 30, 2016;





2




--------------------------------------------------------------------------------

 




(c)

an Event of Default under Section 10.1(f) of the Financing Agreement as a result
of the Credit Parties’ expected failure to comply with Section 8.1(c) of the
Financing Agreement with respect to the Fiscal Quarter ended June 30, 2016
and/or the Fiscal Quarter ending September 30, 2016; and

(d)

an Event of Default under Section 10.1(f) of the Financing Agreement as a result
of the Credit Parties’ expected failure to comply with Section 8.1(d) of the
Financing Agreement with respect to the Fiscal Quarter ended June 30, 2016.

ARTICLE III
FORBEARANCE; CERTAIN AGREEMENTS

3.01

Forbearance.  During the Forbearance Period, unless otherwise expressly provided
in this Agreement, the Lenders will not, and hereby direct Agent not to, take
any action, based solely on any Existing Default, (i) to accelerate (or cause
the acceleration of) the maturity of the Notes or other Obligations or to
otherwise enforce payment of the Obligations of the Credit Parties in full under
the Transaction Documents, or (ii) to exercise any other Default or Event of
Default related rights and remedies available to any or all of Lenders or Agent
against any or all of the Credit Parties under the Transaction Documents or
applicable law with respect to the Obligations including without limitation any
rights or remedies under Section 10.02 or 10.04 of the Financing Agreement and
comparable provisions of the other Transaction Documents.  Upon termination of
the Forbearance Period, Agent and/or Lenders shall be entitled (but not
required) to exercise any of their respective rights and remedies under this
Agreement, the Financing Agreement, the other Transaction Documents, or
applicable law, including, without limitation, the right to enforce the liens
on, and security interest in, the Collateral described in the Transaction
Documents, without further notice, demand, notice of intent to accelerate,
notice of acceleration, presentment, protest or other formalities of any kind
(except as expressly required by the Financing Agreement and Transaction
Documents), all of which are hereby expressly waived by the Credit Parties.  

3.02

Interest Rates during the Forbearance Period.  During the Forbearance Period,
and at all times on or after July 1, 2016, interest on the Obligations has
accrued and will accrue at the Default Rate of interest comprised of the (x)
Current Interest Rate plus (y) three percent (3.00%) as described in Section
2.2(c) of the Financing Agreement; provided that (i) the Current Interest Rate
portion of the Default Rate shall continue to be paid in cash and at the times
required pursuant to the terms of the Financing Agreement and (ii) the
additional three percent (3.00%) shall accrue and capitalize to the outstanding
principal amount of the Notes on each Interest Date.

3.03

No Waiver. Agent and Lenders have not waived, are not by this Agreement waiving,
and have no present intention of waiving, any Default or Event of Default that
may be continuing as of the effectiveness of this Agreement or any Default or
Event of Default that may occur after the effectiveness of this Agreement
(whether the same or similar to any Existing Default or otherwise), and Agent
and Lenders have not agreed to forbear with respect to any of their respective
rights or remedies concerning any Default or Event of Default (other than with
respect to each Existing Default and then only during the Forbearance Period),
that may have occurred or is continuing as of the effectiveness of this
Agreement or that may occur after the effectiveness of this Agreement.

3.04

No Effect on Rights under Intercreditor or Subordination Agreement. The
forbearance provided for in Section 3.01 of this Agreement shall not extend to
Agent’s or any Lender’s rights and remedies against any other lender under any
intercreditor or subordination agreement in favor of or binding Agent or any
Lender with respect to the subordination of certain lenders obligations that
have arisen or may in the future arise as a result of the occurrence of any
Default or Event of Default (including any Existing Default) or otherwise
(collectively, the “Subordination Rights”), it being understood that





3




--------------------------------------------------------------------------------

 




each Existing Default will at all times constitute a continuing and actionable
Event of Default for purposes of the exercise of any and all Subordination
Rights by Agent or any Lender in accordance with the applicable provisions
governing same, and Agent and Lenders shall at all times be permitted to amend
or otherwise modify any provision of any intercreditor or subordination
agreement in accordance with the respective terms thereof.

3.05

Continued Effectiveness of Certain Default-Triggered Provisions in Financing
Agreement. Each Existing Default shall continue to constitute an actionable
Event of Default for the purpose of triggering all limitations, restrictions or
prohibitions on certain actions that may not be taken, omitted or otherwise
acquiesced to by or on behalf of Credit Parties pursuant to the Financing
Agreement or any other Transaction Document during the continuance of a Default
or an Event of Default, and any actions or inactions taken or omitted or
otherwise acquiesced to by or on behalf of the Credit Parties in violation of
such provisions while any Existing Default exists will constitute additional
Defaults or Events of Default as applicable under the Financing Agreement and
the other Transaction Documents and, if an Event of Default under the Financing
Agreement, a Forbearance Default under this Agreement.

3.06

No Assurances regarding Extension of Forbearance Period.  Credit Parties will
not assert, claim or contend that any prior action or course of conduct by any
or all of Agent and Lenders constitutes an agreement, obligation or cause of
declining to continue such action or course of conduct in the future.  Credit
Parties hereby acknowledge and agree that Agent and Lenders have made no
commitment as to how or whether any Existing Default will be resolved, nor have
they given any assurances or commitments with respect to any additional or
future forbearance, waiver or accommodation of any kind upon the expiration of
the Forbearance Period, and Credit Parties agree that neither Agent nor Lenders
have any obligation to extend the Forbearance Period.  Any agreement by the
Lenders to extend the Forbearance Period must be set forth in writing and signed
by a duly authorized signatory of each of the Lenders.

ARTICLE IV
CONDITIONS PRECEDENT

4.01

Conditions Precedent to this Agreement. The effectiveness of this Agreement
against Agent and Lenders is conditioned upon the satisfaction of the following
conditions precedent. The determination as to whether each condition has been
satisfied may be made in Agent’s sole option and sole discretion.

(a)

Receipt of all financial information and projections regarding Credit Parties
requested by Agent, all in form and substance satisfactory to Agent.

(b)

This Agreement shall have been executed and delivered by Agent, Lenders and
Credit Parties.

(c)

Credit Parties shall pay all reasonable fees and expenses incurred by Agent and
Lenders in connection with this Agreement and the other Transaction Documents,
including, but not limited to, the reasonable fees and expenses of Agent’s and
Lenders’ counsel in an amount not to exceed $25,000.

(d)

Receipt by Agent of a forbearance fee in the amount of $115,321.79 from
Borrowers, which such fee shall be (i) fully earned by the Lenders on the
Effective Date and (ii) paid in equal installments of $38,440.59 on each of (x)
the Effective Date, (y) September 15, 2016 and (z) October 15, 2016.  





4




--------------------------------------------------------------------------------

 




(e)

With the exception of the Existing Defaults, no other Event of Default shall
have occurred or be continuing under the Financing Agreement.

ARTICLE V
COVENANTS AND AGREEMENTS

5.01

Forbearance Covenants.   Credit Parties agree that during the Forbearance
Period, they will:

(a)

Deliver all monthly financial statements required pursuant to Section 8.2(a) of
the Financing Agreement on or before the last calendar day of the following
month;

(b)

Commencing on the first Wednesday to occur after the Effective Date and on each
Wednesday thereafter during the Forbearance Period, provide to Agent a 13-week
cash flow forecast in form and methodology satisfactory to the Agent;

(c)

Engage an investment banking group reasonably acceptable to Agent and the
Required Holders, on terms and conditions reasonably acceptable to Agent and the
Required Holders, to conduct a strategic alternatives review in accordance with
the milestones required pursuant to Annex I hereto (the “Strategic Alternatives
Review”);

(d)

Provide Agent and its advisors with full and complete access to all financial,
corporate and other information of Credit Parties, and cooperate, and cause all
agents and advisors to Credit Parties to cooperate with Agent and its advisors
in respect of any request made pursuant to the Forbearance Agreement and
monitoring Credit Parties’ compliance with the Forbearance Agreement and/or the
Financing Agreement; and

(e)

Cause current management to be made available to provide periodic telephonic
updates to Agent, as reasonably requested by Agent.

ARTICLE VI
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

6.01

Ratification of Transaction Documents and Liens. Except as expressly modified
and superseded by this Agreement, the terms and provisions of the Transaction
Documents are ratified and confirmed and shall continue in full force and
effect.  Each Credit Party, Agent and Lenders agree that this Forbearance
Agreement is a Transaction Document and that the Transaction Documents shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms.  Each Credit Party further expressly acknowledges and agrees
that Agent has a valid, non-avoidable, enforceable and perfected security
interest in and lien against each item of Collateral described in the
Transaction Documents and that such security interest and lien secures the
Obligations and the performance of all other obligations of a Credit Party under
the Transaction Documents.

6.02

General Representations and Warranties. Each Credit Party hereby jointly and
severally represents and warrants to Agent and Lenders that (a) the execution,
delivery and performance of this Agreement and any other Transaction Documents
executed and delivered in connection herewith have been duly authorized by all
requisite organizational action on the part of such Credit Party and will not
violate the constituent organizational documents of such Credit Party,
contravene any contractual restriction, any law, rule or regulation or court or
administrative decree or order binding on or affecting such Credit Party or
result in, or require the creation or imposition of, any Lien, security interest
or





5




--------------------------------------------------------------------------------

 




encumbrance on any of the properties of such Credit Party; (b) this Agreement
and any other Transaction Documents executed and delivered in connection
herewith have been duly executed and delivered by each Credit Party and are the
legal, valid and binding obligation of each Credit Party, enforceable in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity; (c) subject to the
existence of the Existing Defaults, the representations and warranties contained
in the Financing Agreement and other Transaction Document are true and correct
on and as of the date hereof and on and as of the date of execution hereof, as
though made on and as of each such date, except in cases where the
representation and warranty specifically references an earlier date; (d) except
for the Existing Defaults, no Default or Event of Default under the Financing
Agreement has occurred and is continuing; (e) no Credit Party has amended its
constituent organizational documents as of the Effective Date; (f) each Existing
Default which has occurred is continuing; (g) Lenders have no obligation to make
additional loans or to extend any other financial accommodations to Credit
Parties (or any of them); (h) absent the effectiveness of this Agreement, and
subject to the compliance with the terms and conditions of the Transaction
Documents and applicable law, Agent and Lenders are entitled to exercise
immediately their respective rights and remedies under the Transaction
Documents, including, but not limited to, the right to accelerate the maturity
of the Obligations and to the repossession and sale of the Collateral; and (i)
the recitals in this Agreement are true and correct in all respects.  

6.03

Full Opportunity for Review; No Undue Influence. Each Credit Party reviewed this
Agreement and acknowledges and agrees that it (a) understands fully the terms of
this Agreement and the consequences of the issuance hereof, (b) has been
afforded an opportunity to have this Agreement reviewed by, and to discuss this
Agreement with, such attorneys and other Persons as it may wish, and (c) has
entered into this Agreement of its own free will and accord and without threat
or duress.  This Agreement and all information furnished to Agent and Lenders is
made and furnished in good faith, for value and valuable consideration.  This
Agreement has not been made or induced by any fraud, duress or undue influence
exercised by Agent, any Lender or any other Person.

6.04

Outstanding Obligations. Each Credit Party hereby acknowledges, ratifies and
confirms that (a) as of the date of this Agreement, the outstanding principal
amount of the Notes under the Financing Agreement is $11,532,179.26, plus
accrued and unpaid interest ((including, without limitation, default interest
during the Forbearance Period as provided herein), fees and other costs and
expenses payable under the Financing Agreement and the other Transaction
Documents, (b) the obligation to repay such amounts is absolute and
unconditional, and (c) there exists no right of set off, recoupment,
counterclaim or defense of any nature whatsoever to the payment of such amounts.

6.05

Ratification of Guaranties. Each of the Guarantors hereby acknowledges and
consents to all of the terms and conditions of this Agreement and the other
Transaction Documents and hereby ratifies and confirms the Guaranty to which it
is a party to or for the benefit of Agent and Lenders. Each Guarantor hereby
represents and acknowledges that it has no claims, counterclaims, offsets,
credits or defenses to the Transaction Documents or the performance of its
obligations thereunder.  Furthermore, each Guarantor agrees that nothing
contained in this Agreement or the Transaction Documents shall adversely affect
any right or remedy of Agent or Lenders under the guaranty to which such
Guarantor is a party.  Each Guarantor hereby agrees that with respect to the
guaranty to which it is a party, all references in such guaranty to the
“Obligations” shall include, without limitation, the obligations of the Credit
Parties (or any of them) to Agent and Lenders (or any of them) under the
Transaction Documents.  Each Guarantor hereby represents and acknowledges that
the execution and delivery of this Agreement and any other Transaction Documents
executed in connection herewith shall in no way change or modify its obligations
as a guarantor under its respective guaranty and shall not constitute a waiver
by Agent or Lenders of any of Agent’s or Lenders’ rights against such Guarantor.





6




--------------------------------------------------------------------------------

 




6.06

Continued Existence of Post Default Rights.  Each Credit Party hereby
acknowledges, ratifies, and confirms that, notwithstanding the agreement of
Agent and the Lenders to forbear from exercising remedies hereunder, during the
Forbearance Period, Agent and Lenders shall continue to have all rights that
arise upon the existence of an Event of Default under the Financing Agreement,
other than the rights set forth in Sections 10.02 and 10.04 of the Financing
Agreement (which may only be exercised upon the termination of the Forbearance
Period), provided further, however, that during the Forbearance Period, each of
the Agent and the Lenders severally (and not jointly) agrees that it will not
accelerate (or cause the acceleration of) the maturity of the Notes or other
Obligations or otherwise enforce its secured creditor remedies with respect to
the Collateral.  

ARTICLE VII
ADDITIONAL COVENANTS OF CREDIT PARTIES

7.01

Additional Covenants of Credit Parties. Credit Parties also agree that during
the Forbearance Period, they will:

(a)

Compromise with Unsecured Creditors. Credit Parties will not (i) make any offer
or agreement of settlement, extension or compromise to or with a Credit Party’s
unsecured creditors generally, in connection with the Strategic Alternatives
Review (provided that no such offer or agreement with such holders or holder
shall in any event be effective, or otherwise impose any obligation on any
Credit Party, prior to the repayment in full in cash of all of the Obligations)
or (ii) suffer the appointment of a receiver, trustee, custodian, or similar
fiduciary.

(b)

Consent of Agent to certain Dispositions of Collateral. During the Forbearance
Period and thereafter until such time as all of the Obligations have been
finally and indefeasibly paid in full in cash, it will obtain the consent of
Agent and the Required Holders before disposing of any Collateral in bulk or
otherwise outside of the ordinary course of business other than sales of
Inventory.  

ARTICLE VIII
[RESERVED]

ARTICLE IX
MISCELLANEOUS PROVISIONS

9.01

Survival of Representations and Warranties. All representations and warranties
made in any Transaction Document, including, without limitation, any document
furnished in connection with this Agreement, shall survive the execution and
delivery of this Agreement and the Transaction Documents, and no investigation
by Agent or Lenders or any closing shall affect the representations and
warranties or the right of Agent or Lenders to rely upon them.

9.02

Limitation on Relationship between Parties. The relationship of Agent and
Lenders, on the one hand, and the Credit Parties, on the other hand, has been
and shall continue to be, at all times, that of creditor and debtor. Nothing
contained in this Agreement, any instrument, document or agreement delivered in
connection herewith or in the Transaction Documents shall be deemed or construed
to create a fiduciary relationship between the parties.

9.03

Severability. Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.





7




--------------------------------------------------------------------------------

 




9.04

Successors and Assigns; Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that no Credit Party may assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of Agent and each Lender, and no other Person shall have any right,
benefit or interest under or because of the existence of this Agreement, except
that (a) upon its effectiveness in accordance with Article IV, this Agreement
shall be binding on Agent and Lenders and their respective permitted successors
and assigns and (b) the provisions of Section 9.11 of this Agreement shall inure
to the benefit of the Released Parties.  

9.05

Amendments; Interpretation. No amendment or modification of any provision of
this Agreement shall be effective without the written agreement of each Credit
Party, Agent and the Lenders, and no waiver of any provision of this Agreement
or consent to any departure by any Credit Party therefrom, shall in any event be
effective without the written concurrence of the Agent and Lenders.  Any waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand upon any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances.  No prior drafts of this Agreement or any
negotiations regarding the terms contained in those drafts shall be admissible
in any court to vary or interpret the terms of this Agreement.  In the event of
any inconsistency between the terms of this Agreement and any other Transaction
Document, this Agreement shall govern and control.  The parties hereto have had
the opportunity to be represented by counsel in their negotiations of the terms
of this Agreement, and therefore, no provision of this Agreement shall be
construed against any party hereto on the theory that such party drafted such
provision.

9.06

Counterparts. This Agreement may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which when so executed
shall be deemed to be an original, but all of which when taken together shall
constitute one and the same instrument, and all signature pages transmitted by
electronic transmission shall be considered as original executed counterparts.
It shall not be necessary in making proof of this Agreement to produce or
account for more than a single counterpart containing the respective signatures
of, or on behalf of, each of the parties hereto. Each party to this Agreement
agrees that it will be bound by its own facsimile or electronic signature and
that it accepts the facsimile or electronic signatures of each other party.

9.07

Headings. The headings, captions, and arrangements used in this Agreement are
for convenience only and shall not affect the interpretation of this Agreement.

9.08

Further Assurances. Each Credit Party agrees to execute such other and further
documents and instruments as Agent may reasonably request to implement the
provisions of this Agreement and to perfect and protect the Liens and security
interests created by the Financing Agreement and the other Transaction
Documents.

9.09

Applicable Law. THIS AGREEMENT AND ALL OTHER TRANSACTION DOCUMENTS EXECUTED
PURSUANT TO THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH
THE LAWS CHOSEN TO GOVERN THE FINANCING AGREEMENT.

9.10

Release. EACH CREDIT PARTY HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
RECOUPMENT, COUNTERCLAIM, OFFSET, CROSS­COMPLAINT, CLAIM OR DEMAND OF ANY KIND
OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL, OR ANY
PART OF, ITS LIABILITY TO REPAY THE OBLIGATIONS ARISING UNDER THE FINANCING
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR TO SEEK AFFIRMATIVE RELIEF OR
DAMAGES OF ANY KIND OR NATURE





8




--------------------------------------------------------------------------------

 




FROM AGENT OR LENDERS (OR ANY OF THEM). EACH CREDIT PARTY HEREBY VOLUNTARILY AND
KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT AND LENDERS, THEIR RESPECTIVE
PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, ACCOUNTANTS,
CONSULTANTS, REPRESENTATIVES, OWNERS, AFFILIATES, SUCCESSORS, TRANSFEREES,
PARTNERS, MEMBERS, MANAGERS, INVESMENT MANAGERS AND ASSIGNS (COLLECTIVELY, THE
“RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AGREEMENT IS EXECUTED, WHICH SUCH CREDIT PARTY MAY NOW OR
HEREAFTER HAVE AGAINST ANY RELEASED PARTY, IF ANY, AND IRRESPECTIVE OF WHETHER
ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM OR ARISING IN CONNECTION WITH OR RELATING TO ANY
“NOTES”, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING,
RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE FINANCING
AGREEMENT OR OTHER TRANSACTION DOCUMENTS, AND/OR NEGOTIATION OF, OR EXECUTION
OF, THIS AGREEMENT. IT IS AGREED THAT THE SCOPE OF THIS RELEASE UNDER THIS
PARAGRAPH SHALL INCLUDE ALL CLAIMS, DEMANDS OR CAUSES OF ACTION ARISING IN WHOLE
OR PART FROM THE NEGLIGENCE OR STRICT LIABILITY OF AGENT, ANY LENDER OR ANY
OTHER RELEASED PARTY. EACH CREDIT PARTY HEREBY COVENANTS AND AGREES NEVER TO
INSTITUTE ANY ACTION OR SUIT AT LAW OR IN EQUITY, NOR INSTITUTE, PROSECUTE, OR
IN ANY WAY AID IN THE INSTITUTION OR PROSECUTION OF, ANY CLAIM, ACTION OR CAUSE
OF ACTION, RIGHTS TO RECOVER DEBTS OR DEMANDS OF ANY NATURE AGAINST ANY OF THE
RELEASED PARTIES ARISING OUT OF OR RELATED TO A RELEASED PARTY’S ACTIONS,
OMISSIONS, STATEMENTS, REQUESTS OR DEMANDS AND OCCURRING PRIOR TO EFFECTIVENESS
OF THIS AGREEMENT IN ADMINISTERING, ENFORCING, MONITORING, COLLECTING OR
ATTEMPTING TO COLLECT, THE OBLIGATIONS OF A CREDIT PARTY TO A RELEASED PARTY
WHICH OBLIGATIONS WERE EVIDENCED BY THE FINANCING AGREEMENT OR THE OTHER
TRANSACTION DOCUMENTS.  EACH CREDIT PARTY AGREES TO INDEMNIFY AND HOLD AGENT AND
EACH LENDER HARMLESS FROM ANY AND ALL MATTERS RELEASED PURSUANT TO THIS
PARAGRAPH. EACH CREDIT PARTY ACKNOWLEDGES THAT THE AGREEMENTS IN THIS PARAGRAPH
ARE INTENDED TO BE IN FULL SATISFACTION OF ALL OR ANY ALLEGED INJURIES OR
DAMAGES TO SUCH CREDIT PARTY, ITS SUCCESSORS, AGENTS, ATTORNEYS, OFFICERS,
DIRECTORS, ASSIGNS AND PERSONAL AND LEGAL REPRESENTATIVES ARISING IN CONNECTION
WITH SUCH MATTERS RELEASED PURSUANT TO THE OTHER PROVISIONS OF THIS PARAGRAPH.
EACH CREDIT PARTY REPRESENTS AND WARRANTS TO AGENT AND LENDERS THAT IT HAS NOT
PURPORTED TO TRANSFER, ASSIGN OR OTHERWISE CONVEY ANY RIGHT, TITLE OR INTEREST
OF A CREDIT PARTY IN ANY RELEASED MATTER TO ANY OTHER PERSON AND THAT THE
FOREGOING CONSTITUTES A FULL AND COMPLETE RELEASE OF EACH CREDIT PARTY’S CLAIMS
WITH RESPECT TO ALL SUCH MATTERS. THE PROVISIONS OF THIS SECTION 9.10 AND THE
REPRESENTATIONS, WARRANTIES, RELEASES, WAIVERS, ACQUITTANCES, DISCHARGES,
COVENANTS, AGREEMENTS AND INDEMNIFICATIONS CONTAINED HEREIN (A) CONSTITUTE A
MATERIAL CONSIDERATION FOR AND INDUCEMENT TO AGENT AND LENDERS ENTERING INTO
THIS AGREEMENT, (B) DO NOT CONSTITUTE AN ADMISSION OF OR BASIS FOR ESTABLISHING
ANY DUTY, OBLIGATION OR LIABILITY OF AGENT OR ANY LENDER TO A CREDIT PARTY OR
ANY OTHER PERSON,





9




--------------------------------------------------------------------------------

 




(C) DO NOT CONSTITUTE AN ADMISSION OF OR BASIS FOR ESTABLISHING ANY LIABILITY,
WRONGDOING; OR VIOLATION OF ANY OBLIGATION, DUTY OR AGREEMENT OF AGENT OR A
LENDER TO A CREDIT PARTY OR ANY OTHER PERSON, AND (D) SHALL NOT BE USED AS
EVIDENCE AGAINST AGENT OR A LENDER BY A CREDIT PARTY OR ANY OTHER PERSON FOR ANY
PURPOSE.

9.11

Waiver of Jury Trial. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, BETWEEN AGENT AND LENDERS AND ANY CREDIT PARTY OR ANY OF THEIR
RESPECTIVE AFFILIATES ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL
TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN THIS AGREEMENT. INSTEAD, ANY
DISPUTES RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

9.12

California Waivers.  Each Credit Party hereby:  

(a)

expressly waives any and all benefits which might otherwise be available to such
Credit Party under California Civil Code Sections 2809, 2810, 2819, 2839, 2845
through 2847, 2849, 2850, 2899 and 3433, and California Code of Civil Procedure
Sections 580a, 580b, 580d and 726;

(b)

acknowledges its understanding that:  (i) Section 580d of the California Code of
Civil Procedure generally prohibits a deficiency judgment against a borrower
after a non-judicial foreclosure; (ii) such Credit Party’s subrogation rights
may be destroyed by a non-judicial foreclosure under any mortgage (because such
Credit Party may not be able to pursue any other Credit Party for a deficiency
judgment by reason of the application of Section 580d of the California Code of
Civil Procedure); and (iii) under Union Bank v. Gradsky, 265 Cal. App. 2nd 40
(1968) and Cathay Bank v. Lee, 14 Cal.App.4th 1533 (1993), a lender may be
estopped from pursuing a guarantor for a deficiency judgment after a
non-judicial foreclosure (on the theory that a guarantor should be exonerated if
a lender materially alters the original obligation of the principal without the
consent of the guarantor or elects remedies for default which impair the
subrogation, reimbursement or contribution rights of a “surety” or other
co-obligor) absent an explicit waiver;

(c)

expressly waives all rights and defenses arising out of an election of remedies
by the Agent or the Lenders, including without limitation, any defense that
might otherwise be available under Gradsky and Cathay Bank, supra, or Section
580d of the California Code of Civil Procedure (or any similar judicial decision
or statute), even though that election of remedies, such as a nonjudicial
foreclosure with respect to the security for the Obligations, has destroyed such
Credit Party’s rights of subrogation and reimbursement against such any other
Credit Party by the operation of Section 580d of the California Code of Civil
Procedure or otherwise;

(d)

acknowledges that the provisions in this Section 9.12 which refer to certain
sections of the California Civil Code and the California Code of Civil Procedure
are included in this Agreement solely out of an abundance of caution and shall
not be construed to mean that any of the above referenced provisions of
California law are in any way applicable to this Agreement:  notwithstanding
such provisions, this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois, as provided in Section 9.09.

9.13

Submission to Jurisdiction.  Each Credit Party agrees that all disputes among
them and Agent or any Lender arising out of, connected with, related to, or
incidental to the relationship established between them in this Agreement,
whether arising in contract, tort, equity, or otherwise, shall be resolved only
by the state and federal courts sitting in Chicago, Illinois and any appellate
court from any thereof.  





10




--------------------------------------------------------------------------------

 




Each Credit Party waives in all disputes any objection that any of them may have
to the location of the court considering the dispute which court shall have been
chosen in accordance with the foregoing.

9.14

Final Agreement. THIS AGREEMENT, TOGETHER WITH THE FINANCING AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS, CONSTITUTES THE ENTIRE AGREEMENT AND UNDERSTANDING
OF THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AGREEMENT
IS EXECUTED, AND SUPERSEDES ALL PRIOR PROPOSALS, NEGOTIATIONS, AGREEMENTS AND
UNDERSTANDINGS RELATING TO SUCH SUBJECT MATTER. IN ENTERING INTO THIS AGREEMENT,
CREDIT PARTIES ACKNOWLEDGE THAT THEY ARE RELYING ON NO STATEMENT,
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT OF ANY KIND MADE BY AGENT OR ANY
LENDER OR ANY OF ITS EMPLOYEES OR AGENTS EXCEPT FOR THE AGREEMENTS OF AGENT AND
LENDERS SET FORTH HEREIN. THIS AGREEMENT, TOGETHER WITH THE FINANCING AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS, REPRESENTS THE FINAL AGREEMENT AMONG THE
PARTIES HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

9.15

No Waiver; Strict Performance.  Each Credit Party hereby acknowledges and agrees
that (a) no failure or delay by Agent or any Lender in exercising any right,
power or remedy under this Agreement or under any of the other Transaction
Documents shall operate as a waiver thereof, (b) no failure or delay by Agent or
any Lender to insist upon the strict performance by such Credit Party of any
term, condition, covenant or agreement or to exercise any right, power or remedy
as a result of the breach thereof shall constitute a waiver of any such term,
condition, covenant or agreement or of any breach thereof or preclude Agent or
any Lender from insisting on the strict performance thereof, and (c) no single
or partial exercise of any right, power or remedy of Agent or any Lender shall
preclude further exercise of any right, power or remedy.

9.16

Time is of Essence. Time is of the essence of each and every covenant, condition
and provision of this Agreement to be performed by a Credit Party.





11




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, this Agreement has been executed on the date first above
written, to be effective upon satisfaction of the conditions set forth in this
Agreement.




 

AGENT:

 

 

 

 

VICTORY PARK MANAGEMENT, LLC

 

 

 

 

By:

/s/ Scott Zemnick

 

Name:

Scott Zemnick

 

Title:

Manager

 

 

 

 

LENDER:

 

 

 

 

VPC SBIC I, LP

 

 

 

 

By:  

Victory Park Capital Advisors, LLC

 

Its:   

Investment Manager

 

 

 

 

By:

/s/ Scott Zemnick

 

Name:

Scott Zemnick

 

Title:

General Counsel

 

 

 

 

 

 








12




--------------------------------------------------------------------------------

 







 

CREDIT PARTIES:

 

 

 

 

SOCIAL REALITY INC.

 

 

 

 

 

 

 

By:

/s/ Christopher Miglino

 

Name:

Christopher Miglino

 

Title:

CEO

 

 

 

 

 

 

 

STEEL MEDIA

 

 

 

 

 

 

 

By:

/s/ Christopher Miglino

 

Name:

Christopher Miglino

 

Title:

CEO

 

 

 

 

 

 

 

FIVE DELTA, INC.

 

 

 

 

By:

/s/ Christopher Miglino

 

Name:

Christopher Miglino

 

Title:

CEO














13


